Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12, 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the actuator" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Line 3 introduces “a hydraulic actuator” which is believed to be what line 4 is referring to but this is not clear. Claim 3 contains the same issue. Claims 6 and 7 both reference “by at least one actuator” but this does not appear to be referring to Claim 1; however given the similarity in language this is not clear. Amending those instances that rely on the line 3 recitation (“a hydraulic actuator”) to include “hydraulic” would likely remedy these issues.
about" in claim 28 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “to set the PWM duty ratio to about 35% at a system pressure of 100 bar” is rendered indefinite as a result.
 	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as far as it is definite and understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbach et al. (US 5421416).
Regarding Claim 1,
A method for the controlled lowering of a load comprising the steps of:
(a) operating a work machine (ex. Fig. 1) having a hydraulic system (ex. Figs. 1, 2) including a hydraulic actuator (32) for supporting a load (with 20), a first control valve (ex. 34; or 36) in fluid communication with the actuator, and a controller (40, with 42, 44, 46 in Figs. 2, 3; ex. Col. 6, lines 14-23) for operating the first control valve, the controller including a first algorithm (ex. “DRAFT”) for operating the first control valve in a load lowering operation as a function of at least one sensor input (ex. 82; 78); 

(c) disabling the first algorithm such that input from the at least one sensor input is excluded (ex. 519; ex. 556); 
(d) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio (ex. Col. 6, lines 19-23); and 
(e) allowing a user to control the PWM current duty ratio via a machine user interface (Figs. 3-5, ex. 63, 90, 92) to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir (Fig. 2) to lower a load supported by the actuator without reliance on the at least one sensor input.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach in view of Kalfsbeck (US 6092784).
Regarding Claim 6, Orbach teaches the invention substantially as claimed except for
wherein the first control valve is a spool and sleeve type valve operated by at least one actuator.  
Orbach teaches hydraulic solenoid valves 34, 36 operated by at least one actuator 38 (Fig. 2, ex. Col. 5, line 67-Col. 6, line 13) but does not specify their type as claimed.
Kalfsbeck teaches

Since both references are directed to hydraulic valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Orbach to be a spool and sleeve type valve operated by at least one actuator as taught by Kalfsbeck in order to provide a substitute valve construction that performs equally well with predictable results.
Regarding Claim 7, Orbach as modified teaches
wherein the PWM current is sent to the at least one actuator (Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10533304. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower patent claims anticipate the instant application claims.
The following table summarizes the instant application and patent claims: 

claim #
16740682 (instant)
Patent US #10533304
 claim #
1
A method for the controlled lowering of a load comprising the steps of:
(a) operating a work machine having a hydraulic system including a hydraulic actuator for supporting a load, a first control valve in fluid communication 





(b) detecting an operational fault within the hydraulic system involving the at least one sensor input; 










(d) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio; and 
(e) allowing a user to control the PWM current duty ratio via a machine user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir to lower a load supported by the actuator without reliance on the at least one sensor input.  


(a) operating a work machine having a hydraulic system including a hydraulic actuator for supporting a load, a first control valve in fluid communication to bring the load from a raised state to a lowered state, the first normal lowering algorithm including at least one sensor input; 
(b) detecting, at the controller, a safe lower condition in which an operational fault involving the at least one sensor input is detected with the load being in a raised state; 
(c) sending, through a machine-user interface, a request to a user to enter a safe lower mode; 
(d) receiving, at the controller, a signal to enter the safe lowering mode from the machine-user interface, the safe lowering mode including: 

(ii) sending a pulse width modulation (PWM) current from the controller to the first control valve, the PWM current having a duty ratio; and 
(iii) allowing a user to control the PWM current duty ratio via the machine-user interface to repeatedly move the first control valve into a lowering position to incrementally pass fluid through the first control valve from the actuator and into a reservoir to lower the load supported by the actuator without reliance on the at least one sensor input.


wherein the PWM current has a lower limit that is below a value required to move the first control valve and has an upper limit that is above a value required to move the first control valve.  
wherein the PWM current has a lower limit that is below a value required to move the first control valve and has an upper limit that is above a value required to move the first control valve.
2

further comprising a second control valve configured to provide hydraulic fluid from the pump to the actuator to lower the load.  
further comprising a second control valve configured to provide hydraulic fluid from the pump to the actuator to lower the load.
3
4
further comprising the step of moving the second control valve to a closed position after the step of receiving a user input to enter a safe lowering mode.  
further comprising the step of moving the second control valve to a closed position after the step of receiving a user input to enter a safe lowering mode.
4
5
wherein the step of sending a PWM current from the controller further includes sending a PWM current from the controller to the second control valve.  
wherein the step of sending a PWM current from the controller further includes sending a PWM current from the controller to the second control valve.
5
6
wherein the first control valve is a spool and sleeve type valve operated by at least one actuator.  
wherein the first control valve is a spool and sleeve type valve operated by at least one actuator.
6
7
wherein the PWM current is sent to the at least one actuator.
wherein the PWM current is sent to the at least one actuator.
7
26
wherein the step of allowing a user to control the PWM current duty ratio via the machine-user interface includes setting, at the controller, a 


27
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to between 0 percent and 100 percent at a system pressure of 100 bar.  
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to between 0 percent and 100 percent at a system pressure of 100 bar
9
28
wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to about 35% at a system pressure of 100 bar.

wherein the step of allowing a user to control the PWM current duty ratio includes allowing a user to set the PWM duty ratio to about 35% at a system pressure of 100 bar.
10


Here, patent Claim 1 anticipates Claim 1 of instant application. Patent Claim 1 requires everything recited in instant application along with the underlined parts above. Thus it is apparent the more specific patent Claim 1 anticipates instant application Claim 1. Following the rationale In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicants may not then obtain a second patent with a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batcheller teaches elements of the instant invention including a method for the controlled lowering of a load. Boe teaches elements of the instant invention including a method for the controlled lowering of a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745  

/THOMAS E LAZO/Primary Examiner, Art Unit 3745